Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 02/22/2022.
Claims 21-40 are pending in the application. Claims 21, 26, 29-30, 36-37 and 39-40 are currently amended. Rest of the claims are previously presented. Claims 21-40 are hereby examined on the merits.


Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	
		
	

		
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 30 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Claims 30 and 39 recite “producing a rack house equivalent age of the spirits……based on the set of temperature measurements and the set of humidity measurements……”. The specification does not disclose to any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to the determination of a relative ageing period for the barrel based upon the actual ageing period, the set of rack house ageing data, and the set of data is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 30 and 39, it is believed that undue experimentation would be required to make or use an invention commensurate with the full scope of these claims because:
(a) The nature of the invention:  claims 30 and 39 are directed to determining and producing rack house equivalent age for the spirits within a barge that in on water based on temperature and humidity data collected on the barge, suggesting there is an established model that sets forth the relationship between conditions (e.g., temperature and humidity) and the ageing period, and that such a model could translate the parameters (temperature and humidity) in the barge into the corresponding rack house ageing equivalent.

(c) The existence of working examples: there is an absence of working examples concerning what model or methodology is used to quantitatively relate the temperature and humidity data on a barge that contains spirits to the corresponding ageing equivalent in a rack house. 
(d) The amount of direction provided by the inventor and the quantity of experimentation needed to make or use the invention based on the disclosure: applicant’s disclosure does not provide sufficient direction on how one could obtain the rack house equivalent age using the temperature and humidity data collected from the barge.
Given the above factors, applicant merely invites a practitioner to experiment to discover a model or methodology that relates the data such as temperature and humidity in a barge to the corresponding ageing equivalents in a rack house, but fails to actually disclose how to obtain and use such a model. Undue experimentation would be necessary to make and use an invention commensurate in scope with instant claims 30 and 39. As such, claims 30 and 39 fail to comply with the enablement requirement.  For the purpose of examination, claims 30 and 39 are not treated on the merits.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “(a) collecting a dataset from a set of sensors positioned within the interior storage area during the period of time; and (b) associating the dataset with the plurality of barrels ……”. This limitation is indefinite for the reason that it is not clear what the action of “associating the dataset with the plurality of barrels” encompasses. For the purpose of examination, the limitation is interpreted to mean collecting temperature and humidity in the interior storage area. Clarification is required.
Claim 30 depends from claim 29 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 36 recites “(a) receiving data from an oxygen sensor within the interior storage area indicating a danger; and (b) in response to the danger, operating a set of vents to vent air from the interior storage area and replace it with air from the exterior of the interior storage area”. 
Claim 37 step (h) recites “operating a set of safety devices to respond to a detected danger based on the set of oxygen measurements”. 
It is unclear what kind of danger could be identified from the oxygen data. Is it the danger to a human being who happens to be on the barge? Or is it the danger to the barge or to the barrels that contain spirits? It is further unclear what happens when 
For the purpose examination, the limitation of claim 36 is interpreted to mean operating a set of vents to vent air from the interior storage area and replace it with air from the exterior of the interior storage area in response to the oxygen data, and step (h) of claim 37 is interpreted to mean operating a set of safety devices in response to the oxygen data. Appropriate correction is required.
Claims 38-39 depend from claim 37 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Guttman, "For A Faster-Aged Bourbon, You Need The Motion Of The Ocean", published March 11, 2014, retrieved 2/13/2019, URL< https://www.npr.org/sections/thesalt/2014/03/11/288780160/for-a-faster-aged-bourbon-you-need-the-motion-of-the-ocean> (hereinafter referred to as Guttman, cited in IDS) in view of Rogers US Patent No. 3,557,940 (hereinafter referred to as Rogers) and Nassief US Patent Application Publication No. 2014/0314930 (hereinafter referred to as Nassief).
Regarding claims 21-22, 26 and 31, Guttman teaches a method of ageing a spirit (e.g., bourbon whiskey) comprising loading a plurality of wood barrels containing bourbon whiskey onto a boat and ageing the bourbon whiskey by going out of to sea for 3.5 years (para.1-8). The barrels are reasonably stored in the interior storage area of the boat. Guttman further teaches that rocking on the water and the daily swing in temperature help to age the whiskey (para.1-8).
Guttman inherently teaches that the wood barrels are placed on the storage racks in the storage area at least to avoid the rolling of the barrels, considering that the boat functions as a rack house to age whiskey, and a rack house is to known to contain barrels rested on the rack. Further, Rogers teaches that in whiskey warehousing operations, it has been the practice to roll the barrels of whiskey to barrel-receiving racks, and the barrels then remain in said racks for a period of four years or more (column 2, line 20-34). 
Both Guttman and Rogers are directed to ageing of whiskeys. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by placing a plurality of storage racks in the interior storage area of the boat such that the plurality of barrels could be placed on the rack and aged for a period of time.
Guttman teaches ageing the whiskey by sailing the boat out to sea but is silent regarding mooring the boat to prevent substantial movement of the barge from the location. 
Nassief teaches a method of ageing spirit such as whiskey, wine, rum, etc., comprising using rope to moor a plurality of barrels that contain the spirits on a volume of water such as sea, lake and pond to prevent substantial movement [0003; 0014-0015; 0019; 0022; 0045; Fig. 1-6]. Nassief also teaches that the movement of the volume of water causes agitation of the barrels, which accelerates the ageing process of the spirits in the barrels ([0003]).
Both Guttman and Nassief are directed to the methods of accelerating the ageing whiskey by utilizing the agitation of water. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by mooring the boat of Guttman on a volume of water such as sea, lake and pond to prevent substantial movement, for the reason that Nassief teaches that mooring the barrels that contains whiskey on water is suitable for accelerating the ageing of whiskey. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because the prior art has established that mooring the spirits to a volume of water would help speed up the ageing.
Guttman teaches that the barrels could be loaded to a barge (e.g., flatboat) which sails on the waterway (para. 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used barge for holding the barrels because such a practice is known to be suitable in the art.
Guttman teaches a duration of 3.5 years, which falls within the time recited in claim 21 and 26. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the time 
Regarding claims 23 and 25, Guttman in view of Rogers and Nassief teaches what has been recited above but is silent regarding the dimension of the barge and number of barrels in the barge. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have designed the dimension of the barge based on those factors such as the number of wood barrels that need to be aged and the condition of the water. Further, the number of barrels in a spirit ageing facility depends on those factors such as the capacity of the facility and inventory, and the 2,000 barrels recited in the claim is therefore an obvious variant of the prior art. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled.” See MPEP 2144.04 IV A.
Regarding claim 24
Regarding claim 34, Nassief teaches that the length of a portion of the coupling apparatus such as the length of rope may be adjusted to enable more or less movement of the container with respect to anchoring device so as to agitate the container's contents and accelerate the ageing process to impart desired characteristics to the product being aged ([0022]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have increased or decreased the length of the cables (ropes) so as to agitate the contents in the barrel and accelerate the ageing process to impart desired characteristics to the whiskey being aged. Therefore, the steps of changing the length or returning the length of the cables as recited in the claim are obvious to the prior art.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Guttman in view of Rogers and Nassief as applied to claim 21 above, and further in view of Burwell US Patent No. 3,730,128 (hereinafter referred to as Burwell                                                                                                                           cited in IDS).
Regarding claims 27-28, Guttman in view of Rogers and Nassief teaches what has been recited above but is silent regarding positioning one or more fiberglass covers on the barge. 
Burwell teaches positioning a cover on a barge and the like wherein the cover is formed of a relatively light weight material such as fiberglass for protection and for reducing the weight of the load on the barge (column 1, line 11-26). Both Guttman and Burwell are directed to barges. It would have been obvious to one of ordinary skill in the 
Burwell teaches the same step of positioning a fiberglass cover over the barge, which necessarily performs the function of “to allow the interior storage area to take on water from rainfall” as recited in claim 27, and “to substantially prevent the interior storage area from taking on water from rainfall when a surface level of pooled water within the interior storage area is proximate to any barrel of the plurality of barrels” as recited in claim 28.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Guttman in view of Rogers and Nassief as applied to claim 21 above, and further in view of Kelley US Patent No. 3,106,885 (hereinafter referred to as Kelley).
Regarding claim 29, Guttman in view of Rogers and Nassief teaches what has been recited above but is silent regarding collecting a dataset comprising a set of temperature and humidity measurements. In the same filed of endeavor, Kelley teaches that the quality of whiskey depends on the ageing conditions including temperature and humidity (columns 1, line 6-10 and column 2, line 47-50). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by measuring the temperature and humidity of the interior storage area using a thermometer and a hygrometer to determine the temperature and humidity of ageing because Kelley teaches that temperature and humidity affect ageing of the whiskey. Thermometer is known to be a temperature sensor and a hygrometer is known to be a humidity sensor.

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Guttman in view of Rogers and Nassief as applied to claim 21 above, and further in view of Garton US Patent Application Publication No. 2012/0318763 (hereinafter referred to as Garton).
Regarding claim 32, Guttman in view of Rogers and Nassief teaches what has been recited above but is silent regarding adding a set of spacers to the plurality of storage racks. Garton teaches adding a set of spacers (e.g. barrel-receiving beds on the cradle walls) to barrel rack for holding barrels used for ageing spirts and for improved air circulation ([0007; 0002; 0004]; Fig. 1-11). Both Guttman and Garton are directed to ageing spirits contained in a barrel. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by adding a set of spacers to the storage racks for holding barrels and for improved air circulation. 
Regarding claim 33, Guttman in view of Rogers, Nassief and Garton teaches what has been recited above but is silent regarding spacers being adapted to separate each barrel of the plurality of barrels from any adjacent barrel of the plurality of barrels by a distance of at least 12 inch. However, the distance between the adjacent barrels is merely a matter of choice which one of the ordinary skill in the art would have found obvious absent persuasive evidence showing that the distance recited in the claims is critical. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Guttman in view of Rogers and Nassief as applied to claim 21 above, and further in view of Kelley US Patent No. 3,106,885 (hereinafter referred to as Kelley), Pattekar US Patent Application Publication No. 2013/0032050 (hereinafter referred to as Pattekar) and Pillar US Patent Application Publication No. 2014/0067130 (hereinafter referred to as Pillar).
Regarding claim 35, Guttman in view of Rogers and Nassief teaches what has been recited above but is silent regarding operating a pump and a set of exhaust vents to achieve desired level of humidity and/or temperature. Kelley teaches that the quality of whiskey depends on the ageing conditions including temperature and humidity (columns 1, line 6-10 and column 2, line 47-50). Pattekar teaches a pump could be used to regulate humidity of an enclosure (claims 3 and 5) and Pillar teaches that a set of exhaust vents could be used to control humidity ([0138]). Both Guttman and Kelley are directed to ageing of whiskey and where Kelly teaches humidity affects ageing of whiskey Pattekar and Pillar teach the method of controlling humidity. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by operating a pump and a set of exhaust vents to control the humidity such that the storage area has suitable humidity for ageing whiskey. Pillar teaches operating a set of exhaust vents, which necessarily affects the temperature of the storage area.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Guttman in view of Rogers and Nassief as applied to claim 21 above, and further in view of Olcerst US Patent No. 5,742,516 (hereinafter referred to as Olcerst).
Regarding claim 36, Guttman in view of Rogers and Nassief teaches what has been recited above but is silent regarding receiving data from an oxygen sensor and operating a set of vents to vent air in the storage room. 
Olcerst teaches a method of controlling ventilation in an enclosed or confined environment by regulating the effective ventilation rate, air exchange rate, etc.; in particular, Olcerst teaches using an oxygen sensor to monitor the oxygen level in the closed environment, and further controlling/adjusting exhaust rate or air exchange rate so as to maintain the air quality of the enclosed environment (abstract; column 1, line 5-9;  column 2, line  1-5; column 3, line 54-65).
Both Guttman and Olcerst are directed to confined or closed environments that contains oxygen. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by using an oxygen sensor to monitor the oxygen level and controlling/adjusting exhaust rate or air exchange rate to maintain the air quality in the storage area.
Where Olcerst teaches exhaust and air-exchange, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use vents to exhaust air from inside and replenish with air form outside.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Guttman, "For A Faster-Aged Bourbon, You Need The Motion Of The Ocean", published March 11, 2014, retrieved 2/13/2019, URL< https://www.npr.org/sections/thesalt/2014/03/11/288780160/for-a-faster-aged-bourbon-you-need-the-motion-of-the-ocean> (hereinafter referred to as Guttman, cited in IDS) in view of Rogers US Patent No. 3,557,940 (hereinafter referred to as Rogers), Nassief US Patent Application Publication No. 2014/0314930 (hereinafter referred to as Nassief), Kelley US Patent No. 3,106,885 (hereinafter referred to as Kelley), Pattekar US Patent Application Publication No. 2013/0032050 (hereinafter referred to as Pattekar), Pillar US Patent Application Publication No. 2014/0067130 (hereinafter referred to as Pillar) and Olcerst US Patent No. 5,742,516 (hereinafter referred to as Olcerst).
Regarding claims 37-38, Guttman teaches a method of ageing a spirit (e.g., bourbon whiskey) comprising loading a plurality of wood barrels containing unaged bourbon whiskey onto a boat and ageing the bourbon whiskey by going out of to sea for 3.5 years (para.1-8). The barrels are reasonably sealed for ageing and stored in the interior storage area of the boat. Guttman further teaches that rocking on the water and the daily swing in temperature help to age the whiskey (para.1-8).
Guttman inherently teaches that the wood barrels containing unaged whiskey are placed on the storage racks in the storage area at least to avoid the rolling of the barrels, considering that the boat functions as a rack house to age whiskey, and a rack house is to known to contain barrels rested on the rack. Further, Rogers teaches that in whiskey warehousing operations, it has been the practice to roll the barrels of whiskey to barrel-receiving racks, and the barrels then remain in said racks for a period of four years or more (column 2, line 20-34). 
Both Guttman and Rogers are directed to ageing of whiskeys. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by placing a plurality of storage racks in the interior 
Guttman teaches ageing the whiskey by sailing the boat out to sea but is silent regarding mooring the boat to prevent substantial movement of the barge from the location. 
Nassief teaches a method of ageing spirit such as whiskey, wine, rum, etc., comprising using rope to moor a plurality of barrels that contain the spirits on a volume of water such as sea, lake and pond to prevent substantial movement [0003; 0014-0015; 0019; 0022; 0045; Fig. 1-6]. Nassief also teaches that the movement of the volume of water causes agitation of the barrels, which accelerates the ageing process of the spirits in the barrels ([0003]).
Both Guttman and Nassief are directed to the methods of accelerating the ageing whiskey by utilizing the agitation of water. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by using the rope to moor the boat of Guttman on a volume of water such as sea, lake and pond to prevent substantial movement, for the reason that Nassief teaches that mooring the barrels that contains whiskey on water is suitable for accelerating the ageing of whiskey. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because the prior art has established that mooring the spirits to a volume of water would help speeding up the ageing.
Guttman teaches that the barrels could be loaded to a barge (e.g., flatboat) which sails on the waterway (para. 2). It would have been obvious to one of ordinary skill in 
Guttman teaches a duration of 3.5 years, which falls within the time recited in the claim. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the time the whiskey stay on water to obtain a whisky with desired flavor/taste. As such, the time recited in the claim is merely an obvious variant of the prior art.
Guttman in view of Rogers and Nassief is silent regarding collecting a dataset comprising a set of temperature and humidity measurements, and operating a set of climate control devices to achieve a desired humidity and temperature. Kelley teaches that the quality of whiskey depends on ageing conditions includes temperature and humidity (columns 1, line 6-10 and column 2, line 47-50). Pattekar teaches a pump could be used to regulate humidity of an enclosure (claims 3 and 5) and Pillar teaches that a set of exhaust vents could be used to control humidity ([0138]). Both Guttman and Kelley are directed to ageing of whiskey, and where Kelly teaches humidity affects ageing of whiskey Pattekar and Pillar teaches the methods of controlling humidity. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by measuring the temperature and humidity of the interior storage area using a thermometer and a hygrometer to determine the condition of ageing, and operating a pump and a set of exhaust vents such that the storage area has suitable humidity for ageing whiskey. Thermometer is known to be a temperature sensor and a hygrometer is known to be a humidity sensor.
Pillar teaches operating a set of vents, which necessarily affects the temperature of the storage area, and also functions as a safety device.
Guttman as modified is silent regarding collecting a dataset comprising a set of oxygen measurement and operating safety device. 
Olcerst teaches a method of controlling ventilation in an enclosed or confined environment by regulating the effective ventilation rate, air exchange rate, etc.; in particular, Olcerst teaches using an oxygen sensor to monitor the oxygen level in the closed environment, and further controlling/adjusting exhaust rate or air exchange rate so as to maintain the air quality of the enclosed environment; Olcerst further teaches providing alarm system in the environment that has toxic gas ([abstract; column 1, line 5-9 and 55-63;  column 2, line  1-5; column 3, line 54-65).
Both Guttman and Olcerst are directed to confined or closed environments that contains oxygen. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by using an oxygen sensor to monitor the oxygen level, using the alarm to notify people of toxic gas and adjusting exhaust/ air exchanging to maintain the air quality in the storage area.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Guttman, "For A Faster-Aged Bourbon, You Need The Motion Of The Ocean", published March 11, 2014, retrieved 2/13/2019, URL< https://www.npr.org/sections/thesalt/2014/03/11/288780160/for-a-faster-aged-bourbon-you-need-the-motion-of-the-ocean> (hereinafter referred to as Guttman, cited in IDS) in view of Rogers US Patent No. 3,557,940 (hereinafter referred to as Rogers), Nassief US Patent Application Publication No. 2014/0314930 (hereinafter referred to as Nassief), Burwell US Patent No. 3,730,128 (hereinafter referred to as Burwell, cited in IDS) and Garton US Patent Application Publication No. 2012/0318763 (hereinafter referred to as Garton).
Regarding claim 40, Guttman teaches a method of ageing a spirit (e.g., bourbon whiskey) comprising loading a plurality of wood barrels containing unaged bourbon whiskey onto a boat and ageing the bourbon whiskey by going out of to sea for 3.5 years (para.1-8). The barrels are reasonably sealed for ageing and stored in the interior storage area of the boat. Guttman further teaches that rocking on the water and the daily swing in temperature help to age the whiskey (para.1-8).
Guttman inherently teaches that the wood barrels containing unaged whiskey are placed on the storage racks in the storage area at least to avoid the rolling of the barrels, considering that the boat functions as a rack house to age whiskey, and a rack house is to known to contain barrels rested on the rack. Further, Rogers teaches that in whiskey warehousing operations, it has been the practice to roll the barrels of whiskey to barrel-receiving racks, and the barrels then remain in said racks for a period of four years or more (column 2, line 20-34). 
Both Guttman and Rogers are directed to ageing of whiskeys. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by placing a plurality of storage racks in the interior storage area of the boat such that the plurality of barrels could be placed on the rack and age for a period of time.
Guttman teaches ageing the whiskey by sailing the boat out to sea but is silent regarding mooring the boat to prevent substantial movement of the barge from the location. 
Nassief teaches a method of ageing spirit such as whiskey, wine, rum, etc., comprising using rope to moor a plurality of barrels that contain the spirits on a volume of water such as sea, lake and pond to prevent substantial movement [0003; 0014-0015; 0019; 0022; 0045; Fig. 1-6]. Nassief also teaches that the movement of the volume of water causes agitation of the barrels, which accelerates the ageing process of the spirits in the barrels ([0003]).
Both Guttman and Nassief are directed to the methods of accelerating the ageing whiskey by utilizing the agitation of water. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by using the rope to moor the boat of Guttman on a volume of water such as sea, lake and pond to prevent substantial movement, for the reason that Nassief teaches that mooring the barrels that contains whiskey on water is suitable for accelerating the ageing of whiskey.
Guttman teaches that the barrels could be loaded to a barge (e.g., flatboat) which sails on the waterway (para. 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used barge for holding the barrels because such a practice is known to be suitable in the art.
Guttman teaches a duration of 3.5 years, which falls within the time recited in the claim. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the time the whiskey 
Guttman in view of Rogers and Nassief is silent regarding positioning one or more fiberglass covers on the barge. 
Burwell teaches positioning a cover on a barge and the like wherein the cover is formed of a relatively light weight material such as fiberglass for protection and for reducing the weight of the load on the barge (column 1, line 11-26). Both Guttman and Burwell are directed to barges. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by inclusion of a fiberglass cover as taught by Burwell for protection purpose. 
Burwell teaches the same step of positioning a fiberglass cover on the barge, which could necessarily perform the function of “allow the interior storage area to take on water from rainfall” and “to substantially prevent the interior storage area from taking on water from rainfall when a surface level of pooled water within the interior storage area is proximate to any barrel of the plurality of barrels”.
Guttman in view of Rogers, Nassief and Burwell is silent regarding adding a set of spacers to the plurality of storage racks. Garton teaches adding a set of spacers (e.g. barrel-receiving beds on the cradle walls) to barrel rack for holding barrels used for ageing spirts and for improved air circulation ([0007; 0002; 0004]; Fig. 1-11). Both Guttman and Garton are directed to ageing spirits contained in a barrel. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Guttman by adding a set of spacers to the storage racks for holding barrels and for improved air circulation. 
Guttman in view of Rogers, Nassief, Burwell and Garton is silent regarding spacers being adapted to separate each barrel of the plurality of barrels from any adjacent barrel of the plurality of barrels by a distance of at least 12 inch. However, the distance between the adjacent barrels is merely a matter of choice which one of the ordinary skill in the art would have found obvious absent persuasive evidence showing that the distance recited in the claims is critical. 

Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered and the examiner’s response is submitted below:
The examiner thanks applicant for pointing out on page 15 of the Remarks that in rejecting claim 35, the examiner had typed the wrong US patent number. (US Patent No. 3,060,885 set forth in the office action mailed 09/22/2021 should be US Patent No. 3,106,885).
The present invention is now considered as the continuation of ‘802, in view of the arguments and/or the amendments made to the claims.
The objection to the specification and claim is withdrawn, in view of the arguments and/or the amendments made to the claims.
The 35 USC 112 (b) rejection of claims 21, 26, 37 and 40 on the limitation about “aging the plurality of barrels containing spirits” are withdrawn, in view of the amendments made to the claims.
Regarding 35 USC 112 (b) rejection of claim 29 limitation “associating the dataset with the plurality of barrels”, the Office acknowledges the amendment made to 
The 35 USC 112 (b) rejection of claims 30 and 39 are withdrawn in view of the amendments made to the claims. However, claims are now subjected to 35 USC 112 (a) rejection. Details of the rejection is shown above in the instant office action.
Regarding 35 USC 112 (b) rejection of claims 36-37 limitation about “danger”, the Office acknowledges the amendments made to the claims. However, the Office submits that the rejection is maintained, for the reason that it is still not clear what constitutes danger as indicated by the oxygen data, or what subject the danger is related to, or what happens when there is no danger at all.
Regarding the obviousness rejection, applicant argues on pages 15-19 of the Remarks that the cited arts do not teach all the limitations of the claims 21, 37 and 40. In particular, applicant argues that the arts do not teach the limitation of mooring a barge on a volume of water, or the limitation of placing the barrels on storage racks within the barge, or the limitation of ageing the spirits for at least six months. Applicant goes on to argue that the Office has failed to articulate a rationale to modify the reference.
Applicant’s arguments are considered but found unpersuasive because first, the obviousness rejection is over Guttman in view of Rogers and Nassief, not over each individual reference alone. As set forth in the office action mailed 09/22/2021, the combination of arts teaches the aforementioned claim limitations. In particular, Guttman as modified by Nassief would satisfy the claim limitation about mooring the barge on a volume of water; Guttman as modified by Rogers teaches the limitation about placing 
Applicant argues on pages 19-21 of the Remarks that modification of Guttman with Nassief will change the principle of operation of Guttman or will render the prior art unsatisfactory for its intended purpose, for the reason that Guttman teaches travelling a lot of nautical miles to equator or to Panama for several years.
Applicant’s arguments are considered but found unpersuasive. The purpose of Guttman is not to ride a boat and travel to equator or Panama; the purpose of Guttman is to age whiskey with the aid of the rocking on the water as the principle of operation (see 4th
Applicant argues on page 21 of the Remarks that Guttman does not inherently teach the limitation of placing the wood barrels on the rack.
Applicant’s arguments are considered but found unpersuasive because first, the Office submits that the limitation about placing barrels on the storage racks is reasonably inherent in Guttman, for the reason that Guttman teaches that the boat functions as a rack house to age whiskey, and a rack house is known contain wood barrels rested on the racks. Second, the Office has also cited Rogers to teach the limitation.
Applicant comments on the para. that bridges page 21-22 of the Remarks that the Office should  provide an articulated reasoning with some rational underpinning to support the legal conclusion of obviousness in the Office’s future position with respect to the obviousness of the pending claims .
The Office acknowledged applicant’s comments. The examiner submits that in reaching the conclusion of obviousness of the pending claims in the office action mailed 09/22/2021 and in the instant office action, the examiner has provided a line of reasonings that are convincing to a skilled artisan, and the applicant is assured that the examiner would continue to do so in the future.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791